Citation Nr: 1639695	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left knee laxity.

2.  Entitlement to a disability rating higher than 10 percent for right knee laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to May 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board denied the appeal in a May 2013 decision. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued an Order granting a December 2013 Joint Motion for Remand.  The Board remanded the appeal for further development in August 2014 and March 2015.

The Veteran testified before the undersigned during a July 2010 hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Court held that 38 C.F.R. § 4.59 (2015), read together with 38 C.F.R. §§ 4.40 and 4.45 (2015), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet.App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59-active motion, passive motion, weight-bearing, and non-weight-bearing-is required "in every case in which those tests can be conducted."  Id. at n.7.

The VA examinations of record do not contain range of motion testing results for passive motion.  The knee is a weight-bearing joint.  As such, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant treatment records from VA since January 2014 and any private treatment providers identified by the Veteran.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for a VA orthopedic examination by to address the nature and severity of his right and left knee disabilities.  Provide the examiner with access to the Veteran's electronic Veterans Benefits Management System and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for each knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must also review each of the prior VA examinations since 2006, the private treatment records, and the claimant's lay testimony during his July 2010 hearing, and attempt to provide a retrospective opinion addressing the Veteran's passive range of motion, weight-bearing range of motion, and non-weight-bearing range of motion for each prior VA examination.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The examiner must also distinguish, to the extent possible, any pertinent symptoms and functional limitations attributable to the Veteran's service-connected left and right knee disabilities versus to any non-service-connected disability.  If the symptoms and functional limitations caused by various diagnoses cannot be separated, the examiner must so state and explain why.  In this regard, while an October 2008 rating decision denied entitlement to service connection for bilateral knee osteoarthritis due to lack of x-ray evidence that a disability existed, the December 2014 VA examiner noted that a x-ray at that time revealed evidence of left and right knee osteoarthritis and opined that the osteoarthritis was a progression of the Veteran's previous rated left and right knee disabilities (i.e., bilateral chondromalacia patella and left and right knee ligament laxity).  

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that any requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claims, including consideration of whether referral for an extraschedular rating is warranted.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




